Citation Nr: 1341451	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-23 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as lung cancer and diagnosed as bronchiectasis and pulmonary fibrosis, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to December 1964.

This matter is on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

This appeal was remanded by the Board in April 2011 and June 2012 for further development and is now ready for disposition.

While the Veteran has submitted additional evidence since the most recent adjudicative decision, the Board has reviewed this evidence and finds that it is has been previously reviewed by RO.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  


FINDINGS OF FACT

1.  There is insufficient evidence to establish that the Veteran was exposed to asbestos while in service. 

2.  A respiratory disorder was not shown in service or for many years thereafter, and is unrelated to active duty service or to asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder, claimed as lung cancer and diagnosed as bronchiectasis and pulmonary fibrosis, was not incurred in or aggravated by service, and is not related to service, to include any asbestos exposure.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records, and the Veteran has submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in August 2011 and May 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in August 2010.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his respiratory disorders, as well as the nature of his claimed asbestos exposure.  

Finally, it is noted that this appeal was remanded by the Board in April 2011 and June 2012 for further development.  Specifically, in April 2011 the Board instructed the RO to obtain additional private treatment records, and to afford the Veteran a VA examination.  In the June 2012 Remand, the Board instructed the RO to perform additional development regarding the likelihood of asbestos exposure and to afford the Veteran a new VA examination

The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examinations in August 2011 and May 2013, which the Board finds adequate for adjudication purposes.  The RO also acquired additional private treatment records, and the Veteran submitted a new statement regarding the details of his asbestos exposure.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in June 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for a lung disorder that he alleges is due to asbestos exposure while on active duty.  Although he has characterized his disorder as "lung cancer," the evidence reflects that he has been diagnosed with a number of different lung disorders, including bronchiectasis and pulmonary fibrosis.  The Board has considered all potential diagnoses as part of this claim.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (it is VA policy that a veteran's claims be interpreted broadly, in order to maximize the benefits available to him or her).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In some cases, a relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, the respiratory disorders discussed above are not considered chronic diseases under 38 C.F.R. § 3.309(a), and may not be service connected under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

After a review of the evidence, the Board determines that service connection is not warranted.  As an initial matter, there is insufficient evidence to concede that the Veteran was exposed to asbestos while in service.  It is noted that asbestos was commonly used in some areas of the military during World War II and shortly thereafter, and was particularly prevalent in the U.S. Navy, where "several million people employed in U.S. shipyards and U.S. Navy Veterans were exposed to chrysotile products as well as amosite and crocidolite since these varieties were used extensively in military ship construction" M21-1, Part IV, Subpart ii.2.C.9.g. (December 5, 2013).   However, exposure was generally confined to military specialties that performed maintenance involving removal and handling of potentially asbestos-containing material, such as mining, milling, shipyard work, insulation removal, construction and demolition and manufacture of products.  M21-1, Part IV, Subpart ii.2.C.9.f. (December 5, 2013).  The Veteran's specialty (a radio operator) is not generally associated with this type of labor.

The Board has considered the Veteran's assertions that he was exposed to asbestos while in training huts and when he was transported to and from Europe on board U.S. Navy transports in 1963 and 1964.  While it is likely that ships from that area contained asbestos, it is unlikely that it was airborne unless maintenance was being performed.  There is no indication that any ship the Veteran was on was in a scenario where asbestos might become airborne and, since he was not a member of the crew, it is unlikely that he was on board during a maintenance period.  Therefore, there is insufficient evidence for the Board to conclude that he was exposed to asbestos while in service.  

Moreover, even if such exposure were conceded, service connection would still not be warranted, as the evidence does not indicate that the Veteran's respiratory disorders are related to such exposure or any other aspect of his brief military service.  

First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a respiratory disorder while in service.  Significantly, the Veteran's separation physical examination in November 1964 indicates that he experienced whooping cough as a child, but there were no lasting effects from this, and there were no complaints of or observed symptoms related to a respiratory disorder during active duty resulting from this or any other etiology.  

In fact, the post-service evidence does not reflect symptoms related to a respiratory disorder until May 1981, where he was diagnosed with allergic bronchitis.  The Board emphasizes that this first indication of a respiratory disorder is approximately 17 years after he left active duty.  Indeed, the Veteran has not truly asserted that he has experienced respiratory symptoms since service.  In fact, he stated in September 1988 that he did not experience respiratory symptoms until 1966 (two years after he left active duty).  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

As an initial matter, while the Veteran has asserted that he has lung cancer, no disorder of this type has been clinically observed.  Rather, the evidence reflects that he was diagnosed with Hodgkin's lymphoma in 1985, for which he received chemotherapy treatment on several occasions from 1985 to 1986.  The precise nature and extent of his lymphoma is not explained in the record, and it is possible that his lymphoma metastasized into other parts of his body, including the lungs.  However, a cancer that originated in the respiratory system has never been shown.  Therefore, service connection is not warranted for this specific disorder.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001) (service connection is not warranted for symptoms without a diagnosis of underlying disability).  

As for the respiratory disorders that have been diagnosed, the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in August 2011 and May 2013.  In the first, in August 2011, he mentioned that he slept in the barracks in Germany that he characterized as "filthy," which he believed causes his current symptoms.  A pulmonary functioning test (PFT) indicated moderate obstructive and restrictive respiratory defects.  The examiner also noted a prior treatment note in October 2003, which indicated "diffuse interstitial disease, with bronchiectasis."  

After the examination was completed, the VA examiner diagnosed restrictive airway disease, but saw no evidence of pulmonary fibrosis.  The examiner also provided the opinion that it was at least as likely as not that the Veteran's restrictive respiratory disorder was related to his active duty service.  In providing this opinion, the examiner reflected that there was no indication of this disorder prior to service.  

At the Veteran's second VA examination in May 2013, the examiner observed the Veteran's medical history, which included his history of not just respiratory symptoms, but cardiovascular symptoms as well.  The examiner also reviewed the prior VA examination from August 2011.  On this occasion, the Veteran stated that he was is able to walk only 30-40 yards at a time, but experienced dyspnea was relatively consistent.  

After the examination was completed, the VA examiner diagnosed dyspnea and significant bronchomalacia.  However, this examiner disagreed with the August 2011 VA examiner's opinion, concluding that it was less likely than not related to active duty service, and specifically to any asbestos exposure.  In providing this opinion, the examiner reflected that, while the latency period following asbestos exposure may be as long as 30 years, there is "no medical evidence that short exposures are a basis for subsequent pulmonary diseases."  Moreover, while the Veteran has been treated for what was thought to be pulmonary fibrosis, "repeated radiographic examinations of the chest including multiple CTs and bronchoscopies have failed to show evidence of interstitial lung disease."  Rather, the examiner believed that the Veteran's restrictive lung disease was attributable to his coronary disorders.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence. Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  While the Board may favor the opinion of one competent medical authority over another, it may not reject medical opinions based on its own medical judgment. Owens v. Brown, 7 Vet. App. 429 (1995); Colvin v. Derwinski, 1 Vet. App 171 (1991).

In this case, the Board places more probative value on the May 2013 VA examiner's opinion over the VA opinion from August 2011.  Specifically, in providing a positive opinion, the August 2011 VA examiner's supporting rationale was limited to the fact that a respiratory disorder was not shown prior to service.  This is true, but it is also true that a respiratory disorder was not shown during service or for years thereafter.  This fact was not discussed by the examiner.  

In contrast, the May 2013 VA examination fully explained the likely effects of asbestos exposure, and why it was unlikely that such exposure would have caused the Veteran's respiratory disorder.  The examiner also discussed the impact of other disorders on his respiratory symptoms.  Therefore, the Board places more reliance on the opinion provided by the VA examiner in May 2013.  Significantly, no other treating physician has suggested a relationship between the Veteran's current respiratory symptoms and his active duty service.   

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his respiratory disorder to his active service. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his respiratory disorder.  See Jandreau, 492 F.3d at 1377, n.4. Because respiratory disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make. Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's respiratory disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a respiratory disorder, claimed as lung cancer and diagnosed as bronchiectasis and pulmonary fibrosis, to include as due to asbestos exposure, is denied.  



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


